ORDER of CONSOLIDATING CASES and ORDER of STAY
On the 22nd day of September, 2009, the HCN Supreme Court, Associate Justice Joan Greendeer-Lee, Associate Justice Dennis Funmaker, and Chief Justice Mary Jo Hunter reviewed the above entitled matters. The Appellants, through their attorney, Michael Murphy, filed a Petition for Permission to Appeal Trial Court. Pe-rn,and Order issued on July 27, 2009. The Appellee filed an Answer in Opposition to Petition for Permission to Appeal within the prescribed time period. The Appellant, through their attorney, Michael Murphy, followed the Appellee reply with an Appellants’ Motion to Stay filed to this Court on August 21, 2009. This Court was silent in the Appellants’ request for the interlocutory appeal. With silence of this Court, the Appellants, through their attorney, Michael Murphy, separately filed an Appellants’ Notice of Appeal and an Appellants’ Motion to Stay on September 21, 2009.
Based on the record, the Court hereby ORDERS:
1. The matters of SU 09-05 and SU 09-07 are accepted for appeal.
2. The matters of SU 09-05 and SU 09-07 be consolidated for judicial prudenee, and to avoid unnecessary costs and delays.
3. The Trial Court Remand Order, dated July 27, 2009 is stayed pending appeal.
4. That the briefs should be filed in accordance with the HCN Rules of Appellate Procedure, Rule
5. That the decision to hold Oral Argument on this matter is reserved.
EGI HESKEKJET.